OPINION — AG — ** CRIMINAL OFFENSE — DELINQUENT — COURT — JURISDICTION ** (1) A MALE WHO COMMITS THE CRIME OF BURGLARY AFTER BECOME 16 YEARS OF AGE, MAY NOT BE PROCEEDED AGAINST IN THE COUNTY COURT AS A JUVENILE WITH THE COUNTY COURT SITTING AS A JUVENILE, UNLESS SUCH PERSON HAS BEEN ADJUDGED TO BE DELINQUENT BY THE COURT PRIOR TO HIS REACHING THE AGE OF 16 AND HAS NOT BEEN DISCHARGED AS A WARD OF COURT. (2) THE JURISDICTION OF THE COUNTY COURT IN THE CASE DESCRIBED BY YOU WOULD BE THAT OF AN EXAMINING MAGISTRATE AND NOT AS A JUVENILE, UNLESS THE MALE PERSONS REFERRED TO BY YOU HAD BEEN ADJUDGED TO BE "DELINQUENT" PRIOR TO REACHING THEIR 16TH BIRTHDAY, AND HAVE NOT BE DISCHARGED FROM BEING WARDS OF THE COURT, IN WHICH EVENT, THE JURISDICTION OF THE COUNTY COURT IS THAT OF A JUVENILE COURT, AND NOT AS AN EXAMINING MAGISTRATE. (ORDINANCE, JUVENILE ACT) CITE: 10 O.S. 101 [10-101], 10 O.S. 102 [10-102], 20 O.S. 772 [20-772] (JAMES P. GARRNETT)